DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method for selecting a packet loss concealment procedure, the method comprising: detecting an audio type of a received audio frame, wherein detecting an audio type comprises determining a stability of a spectral envelope of signals of received audio frames, and in response to detection of a frame loss, determining a packet loss concealment procedure based at least partially on the audio type of the preceding correctly received audio frame.
2.	Regarding claim 7 – An apparatus for selecting a packet loss concealment procedure, the apparatus comprising: a processor, and a memory storing instructions that, when executed by the processor, causes the apparatus to: detect an audio type of a received audio frame, wherein 
3.	Regarding claim 14 – A non-transitory computer readable-medium storing a computer program comprising program instructions that, when executed by processing circuitry of an apparatus, configures the apparatus to select a packet loss concealment procedure, said program instructions including instructions configuring the apparatus to: detect an audio type of a received audio frame, wherein detecting an audio type comprises determining a stability of a spectral envelope of signals of received audio frames, and in response to detection of a frame loss, determine a packet loss concealment procedure based at least partially on the audio type of the preceding correctly received audio frame.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-14 are allowable over the prior art of record.

Conclusion

Claims 1-14 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Gao (US 2013/0246055 A1) discloses system and method for post excitation enhancement for low bit rate speech coding.
2.	Gao (2010/0070269 A1) discloses adding second enhancement layer to CELP based core layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.

(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
9 February 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465